Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 1 of 17         PageID 120



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION


EQUAL EMPLOYMENT                            )
OPPORTUNITY COMMISSION,                     )
                                            )
                    Plaintiff,              ) Civil Action No. 1:18-cv-01188-JDB-jay
                                            )
             and                            )
                                            )
BRITTANY BROWN,                             )
                                            )
                   Intervenor Plaintiff,    )
                                            )
             v.                             )
                                            )
A+ CARE SOLUTIONS, INC.,                    )
                                            )
                    Defendant.              )




                                 CONSENT DECREE


      Plaintiff, United States Equal Employment Opportunity Commission

(“Commission” or “EEOC”), Intervenor Plaintiff Brittany Brown, and Defendant A+

Care Solutions, Inc. (“APCS”) jointly submit this Consent Decree (the “Decree”) for

the Court’s approval to resolve this lawsuit filed under Title VII of the Civil Rights

Act of 1964, as amended by the Pregnancy Discrimination Act of 1978, 42 U.S.C. §

2000e(k), and Title I of the Americans with Disabilities Act of 1990, as amended by

the Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”).             The

parties represent to the Court that they have consulted, negotiated. and mediated in
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 2 of 17           PageID 121



good faith to resolve all claims to the satisfaction of all concerned.

                                   I. INTRODUCTION

      The Commission, an agency of the United States of America, has been

authorized   by   Congress    to   enforce   federal   laws   prohibiting   employment

discrimination in the workplace. This lawsuit represents the Commission’s intent to

enforce Title VII, the Pregnancy Discrimination Act, and the ADAAA.

      In this lawsuit, the Commission alleges APCS subjected Intervenor Plaintiff

Brown and a class of other females to a facially discriminatory pregnancy policy based

on their sex and pregnancy. Specifically, the Commission alleges that APCS

instituted and enforced a pregnancy policy which automatically terminated pregnant

females’ employment when they reached the fifth month of their pregnancy

irrespective of their ability to work. The Commission also alleges APCS failed to post,

and keep posted, notices prepared or approved by the Commission which set forth

excerpts of certain provisions of Title VII and information relating to the filing of

charges of discrimination. Finally, the lawsuit alleges APCS failed to segregate

medical information from personnel files as required by the ADAAA.

      After examining the terms and conditions of this Decree, and based on the

pleadings, record, and stipulations of the Commission, Brown, and APCS, the Court

finds the terms of this Decree are adequate, fair, reasonable, equitable, and just. The

Decree furthers the objectives of Title VII and adequately protects the rights of the

Commission, Brown, APCS, the allegedly aggrieved persons, and the public interest.

It is hereby ORDERED, ADJUDGED AND DECREED:



                                             2
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 3 of 17             PageID 122



                                  II. SCOPE OF DECREE

      1.     This Decree resolves all issues and claims in the Complaint filed by the

Commission which emanated from the Charge of Discrimination filed by Brown. This

Decree, along with the letter to be issued by the Commission detailing the allocation

of payments to the claimants pursuant to Paragraph 13, represent the sole documents

to which the parties reached an agreement. This Decree in no way affects the

Commission’s right to process any other pending or future charges that employees

may file against APCS and to commence civil actions on any such charges.

                III. EFFECTIVE DATE AND DURATION OF DECREE

      2.     This Decree shall become effective immediately upon entry by the Court

and shall remain in effect for the duration of two years after the Effective Date.

                                    IV. JURISDICTION

      3.     This Court has jurisdiction over the Commission, Brown, and APCS and

the subject matter of the case. The Court will retain jurisdiction over this Decree for

the purposes of enforcement.       Neither the Commission, Brown, nor APCS shall

contest either the jurisdiction of this Court to enter or enforce this Decree or the rights

of the Commission to monitor APCS’s compliance with the Decree and to bring an

enforcement action in the event APCS fails to comply with the terms of the Decree.

                             V. NON-ADMISSION CLAUSE

      4.     This Decree shall not constitute an admission, adjudication, or finding

on the merits of the case. APCS expressly denies violating Title VII, the ADAAA, or

any other statute or law.



                                            3
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 4 of 17            PageID 123



                                  VI. INJUNCTIVE RELIEF

      5.      APCS is enjoined from:

           a. requiring pregnant employees to disclose their pregnancy;

           b. requiring female employees to sign a pregnancy policy requiring their

              removal from the workplace after their fifth month of pregnancy; and

           c. removing pregnant employees from the work schedule because of their

              sex and pregnancy;

      6.      APCS is enjoined from retaliating against any current or former

employee or applicant of APCS because he or she:

           a. opposes discriminatory practices made unlawful under Title VII;

           b. files a charge of discrimination or assists or participates in the filing of

              such a charge; or

           c. assists or participates in an investigation or proceeding brought under

              the federal laws prohibiting discrimination or retaliation.

                                  VII. MONETARY RELIEF

      7.      In settlement of all monetary claims of the Commission’s Complaint,

APCS shall pay a total of $200,000.00 over a twenty-four month term. The

Commission will define the “claimants” and the terms of the individual payments to

the claimants pursuant to Paragraph 13.

      8.      APCS shall make a lump sum payment of $50,000.00 to the claimants

no later than twenty days after the entry of this Decree subject to the limitations of

Paragraph 13. For purposes of this Decree, the term “claimants” is defined as all



                                            4
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 5 of 17        PageID 124



persons identified by the Commission pursuant to Paragraph 13 as receiving

monetary relief pursuant to this Decree.

      9.     APCS shall pay the remaining $150,000.00 to the claimants by means

of monthly installments in the amount of $6,250.00 per month.

      10.    APCS shall mail each monthly payment no later than the fifth day of

each month of the twenty-four month term.

      11.    Antonio White, APCS’ Chief Executive Officer, shall personally

guarantee the last six months’ payments of the twenty-four month term of payment,

THIRTY-SEVEN THOUSAND, FIVE HUNDRED DOLLARS ($37,500.00). See

Guaranty of Future Payments annexed to this Decree as Appendix C.

      12.    Allocation of settlement monies for each claimant in this case shall be

at the sole discretion of the Commission.

      13.    The Commission shall issue a letter to APCS detailing the allocation of

payments to the claimants under this Section no later than ten days after the entry

of this Decree. APCS’s obligation to make payments to claimants under this Decree

shall not commence until it receives this letter from the EEOC.

      14.    This Court shall retain jurisdiction under this Decree until all amounts

due have been paid or caused to be paid.

                            VIII. METHOD OF PAYMENT

      15.    The Commission shall provide a list identifying the amounts to be paid

to each claimant, along with relevant identifying information pursuant to Paragraph

13 of this Decree. Within twenty business days of the Effective Date, APCS shall send



                                            5
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 6 of 17          PageID 125



a check(s) totaling $50,000.00 for the initial lump sum payment via United States

Postal Service certified mail or Federal Express directly to each of the identified

claimants as identified by the EEOC pursuant to Paragraph 13.

      16.      APCS shall prepare and distribute Form 1099 or equivalent form(s) to

each claimant and make the appropriate reports to the Internal Revenue Service and

other tax authorities.

      17.      On the same day(s) as when APCS mails the checks and 1099 form(s) to

the claimants, APCS shall transmit a copy of each check and any accompanying

correspondence      via   email   to   the   Commission     at   EEOC-MEDO-decree-

monitoring@eeoc.gov.

      18.      Late payment of a check shall be subject to the accrual of interest

pursuant to 28 U.S.C. § 1961. So long as APCS has mailed a payment/check pursuant

to the terms of this Decree, the payment/check shall not be late and subject to the

accrual of interest pursuant to this paragraph.

      19.      As a condition of receiving payment, each claimant will execute the form

Release attached hereto as Appendix A.

                           IX. EMPLOYMENT REFERENCES

      20.      In the event APCS receives an inquiry from any prospective employer

concerning the claimants, APCS shall refrain from providing negative references and

limit employment reference inquiries to:

            a. verifying whether the identified claimant was employed by APCS;

            b. verifying the time period of such employment;



                                             6
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 7 of 17           PageID 126



            c. providing a statement identifying the claimant’s job title and job duties

               and stating that she is eligible for rehire; and

            d. refrain from referencing any charge of discrimination or this case.

      21.      APCS’s response to any prospective employer concerning the claimants

shall remain permanent and is not limited to the duration of this Decree.

      22.      APCS shall change any terminations to voluntary resignations for

individuals identified by the Commission as claimants pursuant to Paragraph 13 and

reflect such changes in any personnel file within ten days of APCS’s receipt of the

letter from the EEOC defining claimants pursuant to Paragraph 13.

                           X. PURGING OF PERSONNEL FILE

      23.      APCS will remove all documents related to this case from the claimants’

(as defined by the EEOC pursuant to Paragraph 13) personnel files, including the

charge of discrimination, the notice of charge, and all correspondence and

investigative information directed to and from the Commission relating to her charge.

      24.      Within ten business days from APCS’s receipt of the letter from the

EEOC defining claimants pursuant to Paragraph 13, APCS shall confirm in writing

to the Commission at EEOC-MEDO-decree-monitoring@eeoc.gov that APCS met the

requirements of this Section.

                                XI. LETTERS OF APOLOGY

      25.      Within twenty business days of APCS’s receipt of the letter from the

EEOC defining claimants pursuant to Paragraph 13, APCS’s Chief Executive Officer

shall provide each claimant with a letter of apology. The letters of apology shall



                                             7
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 8 of 17           PageID 127



express APCS’s regret for the treatment of the claimants and express the company’s

commitment to respecting the rights of its employees regardless of their race, color,

religion, sex, pregnancy, national origin, age, disability, or genetic information.

      26.    Each claimants’ acceptance of the Monetary Relief set forth in Sections

VII and VIII above shall constitute her concurrent acceptance of the content of the

letter described herein, and neither the claimant nor the Commission may use this

letter or its content as evidence against APCS in this or any future action.

                       XII. NOTICES OF POLICY RESCISSION

      27.    Within ten business days after the entry of this Decree by the Court,

APCS shall distribute a written notification to all employees that it has rescinded its

policy prohibiting women from working after the fifth month of pregnancy.

      28.    APCS shall contemporaneously transmit a copy of each notification via

email to the Commission at EEOC-MEDO-decree-monitoring@eeoc.gov.

                XIII. REVIEW OF POLICIES AND PROCEDURES BY
                 EQUAL EMPLOYMENT OPPORTUNITY CONSULTANT

      29.    Within sixty days after the entry of this Decree, APCS shall retain an

Equal Employment Opportunity Consultant (“EEO Consultant”) to assist APCS with

reviewing and, if necessary, revising its disability, discrimination, harassment and

retaliation policies. The Commission will accept APCS’s current legal counsel in this

cause of action as such an EEO Consultant.

                 XIV. REVISION OF POLICIES AND PROCEDURES

      30.    Within one hundred and fifty days after the entry of this Decree, APCS,

with the assistance of its EEO Consultant, shall review and, if necessary, revise its

                                           8
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 9 of 17         PageID 128



policies and procedures to ensure compliance with federal equal employment

opportunity laws and regulations.

                                        XV. TRAINING

      31.      During the duration of this Decree, APCS shall provide annual training

sessions to its executive employees, including the Chief Executive Officer, and human

resources personnel on the requirements of Title VII, the Pregnancy Discrimination

Act of 1978, and the ADAAA.

      32.      Each training shall be conducted by means of live, in-person sessions

and last at least two hours in duration.

      33.      Prior to conducting any training, APCS’s Chief Executive Officer will

open the training session in person or by means of a video recording. The Chief

Executive Officer will participate as follows:

            a. introduce the trainer;

            b. state that APCS seeks to create a workplace free of discrimination,

               including pregnancy discrimination; and

            c. convey APCS’s policy of non-retaliation for individuals who oppose acts

               made unlawful by federal equal employment opportunity (EEO) laws

               and individuals who participate in protected activity under federal EEO

               laws.

      34.      Within ten days after each mandatory training session, APCS shall

provide the Commission with a signed roster of all executive employees and human

resources personnel who attended the training and certify that APCS’s executive



                                            9
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 10 of 17            PageID 129



 employees and human resources personnel have been trained. APCS shall transmit

 this   information     via     email   to   the    Commission   at   EEOC-MEDO-decree-

 monitoring@eeoc.gov.

                                    XVI. NOTICE POSTERS

        35.      APCS shall post and cause to remain posted the notice posters required

 by 29 C.F.R. § 1601.30 and 42 U.S.C. § 2000e-10.

        36.      Within ten business days after the entry of this Decree, APCS shall post

 same-sized copies of the Notice attached as Appendix B to this Decree in a

 conspicuous place where employees’ notices are posted. This Notice shall be posted

 throughout the term of this Consent Decree.

        37.      Should the Notice become defaced, marred, or otherwise made

 unreadable, APCS will post a readable copy of the Notice in the same manner as soon

 as practicable.

                                   XVII. MEDICAL RECORDS

        38.      APCS shall conduct a review to ensure that medical and personnel

 records are not co-mingled pursuant to 42 U.S.C. § 12112(d)(3)(B) and 29 C.F.R. §

 1630.14(b)(1).

                                 XVIII. COMPLIANCE REVIEWS

        39.      The Commission may monitor APCS’s compliance with this Decree,

 with fifteen business day notice, by:

              a. examining documents or other records required to be made or kept by

                 this Decree;



                                               10
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 11 of 17           PageID 130



             b. interviewing APCS’s employees and management officials concerning

                the requirements of and compliance with this Decree;

             c. inspecting any facility where APCS’s employees and/or management

                officials work; and

             d. requiring APCS to submit written reports concerning its compliance

                with this Decree.

                               XIX. DISPUTE RESOLUTION

       40.      If the Commission, at its sole discretion, finds that APCS has failed to

 comply with the Decree, the Commission shall provide APCS notice of the failure and

 allow it a period of fifteen business days from the receipt of the notice to comply. If,

 after the fifteen-business-day period has expired, APCS has failed to comply, the

 Commission may then petition this Court for relief. Such relief may include further

 permanent or temporary injunctions, monetary relief, costs, and/or penalties for

 contempt of court.

                          XX. NOTIFICATION OF SUCCESSORS

       41.      During the duration of this Decree, prior to any sale, merger, or

 consolidation of the company, APCS shall provide any successors, assigns,

 subsidiaries, affiliates, or other corporation or entity that acquires APCS with notice

 and a copy of this Decree. Upon sale, merger or consolidation, the successors, assigns,

 acquiring entities, or surviving entities shall be fully liable for complying with the

 terms of the Decree. APCS shall provide notice to the Commission forty-five days

 prior to any assignment, succession, acquisition, merger, or consolidation affecting



                                            11
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 12 of 17            PageID 131



 APCS.

                     XXI. COSTS, EXPENSES AND ATTORNEYS’ FEES

       42.     Each party to this Decree shall bear its own expenses, costs, and

 attorneys’ fees.

                         XXII. MISCELLANEOUS PROVISIONS

       43.     Unless otherwise stated, all notices, certifications, reports, or other

 communications that this Decree requires the Commission and APCS to exchange

 shall be in writing and transmitted as follows:

             a. To the Commission, via electronic mail to EEOC-MEDO-decree-

               monitoring@eeoc.gov; and

             b. To   APCS,    via    electronic    mail   to   Geoffrey   A.    Lindley,

               glindley@raineykizer.com.

       44.     Modifications of this Decree must be approved by the Court.

       45.     If APCS’s contact information changes, it will notify the Commission of

 such change within ten business days.

       IT IS SO ORDERED this 28th day of August 2019.


                                    s/ J. DANIEL BREEN
                                    UNITED STATES DISTRICT JUDGE




                                            12
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 13 of 17   PageID 132



 APPROVED FOR ENTRY BY THE PARTIES:

 FOR PLAINTIFF:                            FOR PLAINTIFF-INTERVENOR:

 /s/ Faye A. Williams                      /s/ A. Ryan Simmons
 FAYE A. WILLIAMS                          A. RYAN SIMMONS
 Regional Attorney                         JONATHAN A. STREET
 Tennessee Bar No. 011730
                                           THE EMPLOYMENT LAW GROUP
 /s/ Jason P. Bailey                       525 4th Avenue South
 JASON P. BAILEY                           Nashville, TN 37210
 Trial Attorney                            Tel: (615) 850-00632
 Arkansas Bar No. 2015228

 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION
 Memphis District Office
 1407 Union Avenue, Suite 900
 Memphis, TN 38104
 Tel: (901) 544-0158
 Email: jason.bailey@eeoc.gov

 FOR DEFENDANT:

 /s/ Geoffrey A. Lindley
 GEOFFREY A. LINDLEY
 MATTHEW R. COURTNER

 RAINEY, KIZER, REVIERE & BELL, P.L.C.
 209 East Main Street
 P.O. Box 1147
 Jackson, TN 38302-1147
 Tel: (731) 423-2414




                                      13
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 14 of 17                          PageID 133



                                                APPENDIX A

       In consideration for $_________________ paid to me by my former employer, A + Care

 Solutions, Inc., in connection w ith the resolution of EEOC v. A + Care Solutions, Inc., Civil Action

 No. 1:18-cv-01188, I waive my right to recover for any claims of discharge based on pregnancy

 arising under Title VII of the Civil Rights Act of 1964 and the Pregnancy Discrimination Act of 1978 that

 I had against A + Care Solutions, Inc. prior to the date of this release and that were included in the

 claims alleged in in EEOC v. A + Care Solutions, Inc.


 Signature: __________________________________                   Date: ________________________




                                                   14
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 15 of 17                     PageID 134



                                          APPENDIX B

                                    NOTICE TO EMPLOYEES

 A+ Care Solutions, Inc. posts this Notice as part of a Consent Decree entered by the United States
 District Court for the Western District of Tennessee.

 Pursuant to Title VII of the Civil Rights Act of 1964, as amended (Title VII), employers, including
 A+ Care Solutions, Inc., are prohibited from discriminating against an employee or applicant
 because the employee or applicant is pregnant. Title VII also prohibits retaliation against any
 employee who files a charge of discrimination, who opposes unlawful activity, or who cooperates
 in the investigation of a charge or otherwise exercises his or her rights under Title VII.

 A+ Care Solutions, Inc. supports and will fully comply with federal law in all aspects and will not
 take any action against any individual because they have exercised their rights under the law.

 Specifically, A+ Care Solutions, Inc. prohibits pregnancy discrimination by executive officers,
 management, and non-management employees and will take prompt and appropriate action to
 correct and prevent any such behavior.

 A+ Care Solutions, Inc. encourages any employee who believes he or she has suffered
 discrimination based on race, color, religion, sex, pregnancy, national origin, age, disability, or
 genetic information to make an internal complaint of discrimination or contact the Equal
 Employment Opportunity Commission (EEOC) directly at 1-800-669-4000. In compliance with
 federal law, A+ Care Solutions, Inc. will not retaliate in any manner against any individual who
 makes an internal complaint of discrimination or who contacts the EEOC.

 This Notice shall remain posted for a term of two (2) years.

                                              SIGNED THIS ____DAY OF __________, 2019


                                              __________________________________
                                              ANTONIO WHITE
                                              Chief Executive Officer
                                              A+ Care Solutions, Inc.




                                                 15
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 16 of 17                      PageID 135



                                            APPENDIX C

                                  Guaranty of Future Payments

         The undersigned, Antonio White, an individual (“Guarantor”); in consideration of the
 settlement of the claims, alleged by the U.S. Equal Employment Opportunity Commission (the
 “EEOC”) and Intervenor, in the matter of EEOC, et al. v. A+ Care Solutions, Inc., Civil Action
 No. 1:18-cv-01188 (the “Lawsuit”), does personally, hereby unconditionally guarantee the last six
 months of the twenty-four (24) month term of payment (a total of $37,500.00), as detailed in
 Paragraph 11 of the Consent Decree, entered into as part of the Lawsuit, a copy of which is attached
 hereto and made a part hereof (the “Consent Decree”).

        Guarantor acknowledges, represents, and warrants that he is the owner and Chief Executive
 Officer of A+ Care Solutions, Inc., and that A + Care Solutions, Inc.’s agreement to the Consent
 Decree, with his Guaranty of Future Payments, is in the best interest of both Guarantor and A +
 Care Solutions, Inc., and that the EEOC’s agreement to the Consent Decree, with the Guaranty of
 Future Payments of Guarantor, constitutes good and sufficient consideration for such Guaranty of
 Future Payments by Guarantor.

        It is recognized and agreed that this Guaranty of Future Payments is a substantial part of
 the consideration for the signing of the Consent Decree by the EEOC and that the EEOC would
 not agree to any deferred payment under the Consent Decree without the agreement of Guarantor
 to execute this Guaranty of Future Payments.

         Guarantor also agrees that the EEOC is not first required to enforce against A + Care
 Solutions, Inc., with respect to any liability, obligation, or duty guaranteed by this Guaranty of
 Future Payments, before seeking enforcement thereof against the Guarantor. EEOC and Guarantor
 acknowledge that this is a Guaranty of Future Payments and not a Guaranty of Collection. The
 parties hereto acknowledge that a lawsuit may be brought and maintained against the Guarantor,
 as provided in the Consent Decree, subject to the Dispute Resolution provision found at Section
 XIX therein, to enforce any liability, obligation or duty guaranteed by this Guaranty of Future
 Payments, without the necessity of joining A+ Case Solutions, Inc. or any other person or entity
 in such lawsuit.

         Should A+ Care Solutions miss any timely payment under Section VII of the Consent
 Decree which Guarantor has guaranteed, Guarantor hereby agrees that any litigation and/or action
 related to or arising from this Guaranty shall be brought only in the United States District Court
 for the Western District of Tennessee, Eastern Division, in accordance with the enforcement
 provisions in this Consent Decree.

 EXECUTED to be effective as of this ______ day of ____________________, 2019.

 GUARANTOR:


 _________________________________
 Antonio White, individually and personally

                                                 16
Case 1:18-cv-01188-JDB-jay Document 35 Filed 08/28/19 Page 17 of 17   PageID 136



 Address:

 Phone:




                                      17
